Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT, dated as of May 11, 2004 (the “Agreement”), is by
and among SPEEDWAY TBA, INC., a North Carolina corporation (“Buyer”), and NORTH
CAROLINA SPEEDWAY, INC., a North Carolina corporation (“Seller”).

 

RECITALS

 

WHEREAS, the parties hereto desire for Seller to sell, and Buyer to purchase,
the Assets (as that term is hereinafter defined) on the terms and subject to the
conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration the receipt of
which is hereby acknowledged, the Parties hereby agree, intending to be legally
bound, as follows:

 

ARTICLE I- DEFINITIONS

 

1.1 Definitions The following terms have the meanings specified or referred to
in this Section 1.1 and shall be equally applicable to both the singular and
plural forms.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by or is under common control with such
Person.

 

“Assets” means all of the right, title and interest of Seller in, to and under
all of the tangible and intangible assets used in the Business, including,
without limitation, the following:

 

(a) the Real Property;

 

(b) all of the inventory and supplies listed on Schedule 1.1(a);

 

(c) all of the fixed assets listed on Schedule 1.1(b);

 

(d) all Contracts;

 

(e) all Seller Intellectual Property;

 

(f) all rights, claims or causes of action of Seller against third parties
(other than Affiliates of Seller) relating to the assets, properties, business
or operations of the Business and arising out of transactions occurring prior to
the Closing Date;

 

(g) all promotional materials and memorabilia relating to the assets, properties
or Business of the Seller;

 



--------------------------------------------------------------------------------

(h) all books and records (including all data and other information stored on
discs, tapes or other media, correspondence and similar documents and records)
relating exclusively to the Business; and

 

(i) all other intangible rights and property of Seller, including goodwill,
customer lists (in the form described in Section 4.2(j) below), telephone, telex
and facsimile numbers, email and domain names and addresses, and other directory
listings and addresses utilized by Seller in connection with the Business.

 

provided, however, that notwithstanding any of the foregoing, the “Assets” shall
not include any of the Excluded Assets.

 

“Business” means the business of operating a motorsports facility at the Real
Property.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina are authorized or required to
close.

 

“Buyer Ancillary Agreements” means all agreements, instruments, certificates and
other documents being or to be executed and delivered by Buyer under this
Agreement, but not including the Settlement Agreement (as defined in Section 5.3
below).

 

“Buyer Parent” means Speedway Motorsports, Inc., a Delaware corporation.

 

“Closing” means the closing of the transfer of the Assets from Seller to Buyer.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contracts” means the following contracts, leases and agreements: (a) the
contracts and agreements listed on Schedule 1.1(d); and (b) all other contracts
and agreements to which Seller is a party and which Buyer specifically agrees to
assume pursuant to the Assignment and Assumption Agreement (as defined in
Section 2.3).

 

“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or tribunal and any award in any
arbitration proceeding.

 

“Encumbrance” means any lien, claim, charge, security interest, mortgage,
pledge, easement, conditional sale or other title retention agreement, defect in
title or restrictive covenant of any kind.

 

“Environmental Claim” means any actual or threatened complaint, judgment,
demand, request for information, legal action, administrative proceeding, lien,
order, directive, claim, citation, assessment, notice or liability made,
presented, sought or alleged by any person or entity (including without
limitation a government entity) and that (i) relates to or arises out of events,
acts, omissions or conditions on or prior to the Closing, other than those
caused by Buyer and its Affiliates, provided that, environmental matters
discovered by Buyer’s investigation of the Real Property shall not be deemed to
have been cased by Buyer and its Affiliates, (ii) relates to the Business or the
Assets or the use, ownership or operation thereof, and (iii) arises under or
relates to any Environmental Law. Environmental Claims include without
limitation any and all (x) enforcement, clean-up, Response Actions or other
governmental regulatory actions initiated,

 

2



--------------------------------------------------------------------------------

completed, pending or threatened, (y) claims made, threatened or prosecuted by
any third party, and (z) proceedings for the recovery of any damages,
indemnification, contribution, cost recovery, compensation, Losses or injury,
including without limitation personal injury.

 

“Environmental Condition” means any condition, contamination, constituent(s) or
set of circumstances in, on, under, around or related to the Business or the
Assets that is present on or prior to the Closing and that (i) requires or may
require any Response Action pursuant to any Environmental Law, (ii) constitutes
or may constitute a threat to or endangerment of health, safety, property or the
environment, or (iii) otherwise gives rise to liability under any Environmental
Law, including without limitation the presence or Release, or threatened
Release, of any Hazardous Material into, on or under the air, soil, surface
water, groundwater or other media.

 

“Environmental Laws” means any and all past, present and/or future Laws relating
to health, safety or pollution or protection of the environment, including,
without limitation, those relating to emissions, discharges, spills or other
Releases or threatened Releases of Hazardous Materials into or impacting the
environment or natural resources (including, without limitation, ambient air,
surface water, groundwater or land), or otherwise relating to the manufacture,
processing, distribution, use, treatment, recycling, storage, disposal,
transport, sale, offer for sale, distribution or handling of Hazardous
Materials, including without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq. (“CERCLA”),
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., and the
Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq., any amendments or
successor statutes to any of the foregoing, and the rules, regulation, permits
orders and decrees implementing the same and all analogous state and local laws,
rules regulations, permits, orders and decrees and common law, including without
limitation, principles of nuisance, negligence, trespass and strict liability.

 

“Excluded Assets” mean all of Seller’s right, title or interest in, to and under
the following: (a) all cash, bank deposits and cash equivalents; (b) all notes
receivable and trade accounts receivables; (c) all security deposits; (d) all
rights, claims or causes of action of Seller against third parties which may
arise in connection with the discharge by Seller of the Excluded Liabilities;
(e) all contracts of insurance, together with any prepaid premiums paid and any
proceeds received with respect thereto; (f) the employee benefit agreements,
plans or arrangements of Seller or otherwise maintained by Seller; (g) any other
contracts of Seller not specifically included within the definition of the
Assets; and (h) the assets set forth on Schedule 1.1(e).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“GAAP” means the United States generally accepted accounting principles
consistently applied.

 

“Governmental Body” means any foreign, federal, state, local or other
governmental authority or regulatory body.

 

“Hazardous Materials” means all substances, whether waste materials, raw
materials, finished products, co-products, byproducts or any other materials or
articles, which (from use,

 

3



--------------------------------------------------------------------------------

handling, processing, storage, emission, disposal, spill, Release or any other
activity or for any other reason) are regulated by, form the basis of liability
under, or are defined as hazardous, extremely hazardous or toxic under, any
Environmental Laws, including, without limitation, petroleum or any byproducts
or fractions thereof, any form of natural gas, asbestos, polychlorinated
biphenyls, radon or other radioactive substances, infectious, carcinogenic,
mutagenic or etiologic agents, pesticides, defoliants, explosives, flammables,
corrosives, urea formaldehyde, alcohols, chemical solvents, pollutants or
contaminants, or any other material or substance which constitutes a health,
safety or environmental hazard to any person, property or natural resource.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Identified Key Employees” means Chris Browning, Cary Pequet, Kristy King and
Vicki Cox.

 

“Intellectual Property” means (a) works of authorship in which copyright
protection subsists, whether registered or unregistered, and pending
applications to register the same; (b) United States and foreign patents, patent
applications, continuations, continuations-in-part, divisions, reissues, patent
disclosures, inventions (whether or not patentable) or improvements thereto; (c)
United States, state or foreign trademarks, service marks, logos, trade dress
and trade names, whether registered or unregistered, and pending applications to
register the foregoing; and (d) confidential and proprietary ideas, trade
secrets, know-how, concepts, methods, processes, formulae, reports, data,
customer lists, mailing lists, business plans or other proprietary information,
including without limitation any formulae, pattern, device or compilation of
information which is used in a business and which derives independent commercial
value from not being generally known or readily available.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of Seller” means the actual knowledge of any of the Persons listed on
Schedule 1.1(f) and any information which such Persons would reasonably be
expected to be aware of in the prudent discharge of their duties in the ordinary
course of business on behalf of Seller.

 

“Laws” means any foreign, federal, state and local laws, statutes, regulations,
rules, codes or ordinances enacted, adopted, issued or promulgated by any
Governmental Body (including, without limitation, those pertaining to
electrical, building, zoning, environmental and occupational safety and health
requirements) or common law.

 

“Parties” means all of the parties hereto.

 

“Permitted Encumbrances” means (i) liens for Taxes with respect to the Assets
with respect to 2004 which are not yet due and payable; and (ii) with respect to
the Real Property, utility easements and other encumbrances of record which in
Buyer’s reasonable judgment do not affect the value of the Real Property or
Buyer’s ability to use the Real Property as a motorsports facility.

 

4



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization,
Governmental Body or other entity.

 

“Real Property” means the real property, improvements and fixtures used in the
Business and located in Richmond County, North Carolina, a legal description of
which is set forth on Schedule 5.8, together with all rights and appurtenances
thereto, including any right, title and interest of Seller in and to adjacent
streets, easements or rights-of-way.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
(including without limitation the abandonment or discarding of barrels,
containers, or other open or closed receptacles).

 

“Response Action” means any action or activities of “response” as that term is
defined in 42 U.S.C. § 9601(25), without regard to any limitation of that term
(or terms included therein by reference) to hazardous substances under CERCLA.

 

“Seller Ancillary Agreements” means all agreements, instruments, certificates
and documents being or to be executed and delivered by Seller under this
Agreement, but not including the Settlement Agreement.

 

“Seller Intellectual Property” means all Intellectual Property owned by Seller
and relating to the Business, including without limitation (a) the names “North
Carolina Speedway” and “The Rock”, (c) all derivations of such names and (b) all
pending and registered trademarks and service marks associated with such names.

 

“Seller Parent” means International Speedway Corporation, a Florida corporation.

 

“Straddle Period” means any taxable year or period beginning before and ending
after the Closing Date.

 

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any federal,
state, local or foreign net income, alternative or add-on minimum, value-added,
gross income, gross receipts, property, windfall profit, production, ad valorem,
sales, use, transfer, gains, license, excise, employment, withholding or minimum
tax, stamp or environmental tax or any other tax custom, duty, governmental fee
or other like assessment or charge, together with any interest or any penalty,
addition to tax or additional amount imposed by any Governmental Body.

 

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Taxes (including any attached schedules), including, without
limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

ARTICLE II - PURCHASE AND SALE

 

2.1 Sale and Purchase of Assets. Upon the terms and subject to the conditions of
this Agreement, at the Closing, Seller shall sell, transfer, assign, convey and
deliver the Assets to Buyer, and Buyer shall purchase, accept, assume and
receive the Assets from Seller, free and clear of all Encumbrances, other than
Permitted Encumbrances, for the consideration set forth in this Agreement. The
sale, transfer, assignment and conveyance of the

 

5



--------------------------------------------------------------------------------

Assets shall be made by the execution and delivery at Closing of a bill of sale
substantially in the form of Exhibit A attached hereto (the “Bill of Sale”), a
North Carolina special corporate warranty deed substantially in the form of
Exhibit B attached hereto (the “Deed”), and such other instruments of
assignment, transfer and conveyance as the Buyer shall reasonably request.

 

2.2 Excluded Assets. Notwithstanding anything in this Agreement to the contrary,
the Excluded Assets shall be excluded from the transactions contemplated by this
Agreement and shall not be sold, transferred conveyed, assigned or delivered by
the Seller or purchased, accepted, assumed or received by the Buyer by virtue of
this Agreement.

 

2.3 Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Seller shall assign to Buyer and Buyer shall assume
and agree to satisfy and discharge, pursuant to an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit C (the
“Assignment and Assumption Agreement”), the obligations of Seller arising after
the Closing, and not as a result of any breach or default of Seller, under the
Contracts (collectively, the “Assumed Liabilities”).

 

2.4 Excluded Liabilities. Except for the Assumed Liabilities, Buyer shall not
assume, and Seller shall retain and shall satisfy and discharge, when and as
due, any liabilities or obligations of Seller of any nature whatsoever, whether
past, current or future, whether accrued or contingent, known or unknown,
liquidated or unliquidated, arising now or in the future (the “Excluded
Liabilities”).

 

ARTICLE III - PURCHASE PRICE

 

3.1 Purchase Price. The purchase price for the Assets (the “Purchase Price”)
shall be One Hundred Million Four Hundred Thousand Dollars ($100,400,000.00).

 

3.2 Payment of Purchase Price. At Closing, Buyer shall pay the Purchase Price to
Seller or to Seller’s designee including a “qualified intermediary” as that term
is used in the Federal Income Tax Regulations, by wire transfer of immediately
available funds, in accordance with the instruction set forth on Schedule 3.2.

 

3.3 Allocation of Purchase Price. Prior to the Closing, the Parties shall use
commercially reasonable efforts to agree on an allocation of the Purchase Price
for purposes of all reporting to, and all Tax Returns filed with, the IRS and
other state and local taxing authorities; provided however, that in the event
the Parties are unable to agree, each Party may allocate such portion of the
Purchase Price to such intangible assets as it deems appropriate in its sole
discretion and no Party shall have any liability to any other Party with respect
to this Section 3.3.

 

6



--------------------------------------------------------------------------------

ARTICLE IV – CLOSING

 

4.1 Closing Date. The Closing shall be consummated at 10:00 A.M., local time,
within ten (10) days after the later to occur of (a) the satisfaction of the
conditions set forth in Articles IX and X and (b) entry by the District Court
(as defined in Section 5.3) of an order approving the Settlement Agreement and
dismissing the Lawsuit (as defined in Section 5.3), at the offices of Parker,
Poe, Adams & Bernstein, L.L.P, 401 South Tryon Street, Suite 3000, Three
Wachovia Center, Charlotte, North Carolina, 28202, or on such other date or at
such other place or time as shall be agreed upon by Buyer and Seller. The
Closing shall be effective as of the close of business on the date on which the
Closing is actually held, and such time and date are sometimes referred to
herein as the “Closing Date.”

 

4.2 Seller’s Deliveries. Subject to the conditions set forth in Article X, at
Closing, Seller shall deliver to Buyer the following:

 

(a) a certificate of existence of Seller issued by the Secretary of State of the
State of North Carolina no earlier than April 1, 2004;

 

(b) the certificate contemplated by Section 9.1, duly executed by Seller;

 

(c) a certificate of the secretary of Seller, dated the Closing Date, in form
and substance reasonably satisfactory to Buyer, certifying as to (i) the
Articles of Incorporation of Seller attached thereto; (ii) the bylaws of Seller
attached thereto; (iii) the resolutions of the Board of Directors and
stockholders of Seller authorizing the execution, delivery and performance of
this Agreement and the Seller Ancillary Agreements and approving the
transactions contemplated hereby (iv) the resolutions of the Board of Directors
of Seller Parent authorizing the execution, delivery and performance of this
Agreement and approving the transactions contemplated hereby; and (v) incumbency
and signatures of the officers of Seller executing this Agreement and/or the
Seller Ancillary Agreements;

 

(d) the Bill of Sale, the Deed and the Assignment and Assumption Agreement, each
duly executed by Seller;

 

(e) certificates of title or origin (or like documents) with respect to any
vehicles or other equipment included in the Assets for which a certificate of
title or origin is required in order to transfer title;

 

(f) a lien and possession affidavit, duly executed by Seller, acceptable to
Buyer’s title insurance company, and all other documents, title indemnities, and
affidavits required by such title company in order for the title company to
issue an owner’s title insurance policy without exceptions other than the
Permitted Encumbrances;

 

(g) affidavits, duly executed by Seller, (i) to satisfy federal and state tax
reporting requirements and (ii) to confirm that Seller is not a “foreign person”
within the meaning of the Foreign Investment in Real Property Tax Act;

 

(h) all consents, waivers and approvals required to be set forth on Schedule 5.3
and all other consents, waivers or approvals, if any, obtained by Seller with
respect to the Assets or the consummation of the transactions contemplated by
this Agreement;

 

7



--------------------------------------------------------------------------------

(i) assignments, in recordable form, with respect to the Intellectual Property
and pending applications for the registration or issuance of any Intellectual
Property included in the Assets, duly executed by the Seller and in form and
substance reasonably satisfactory to Buyer;

 

(j) a copy (in electronic media) of the list of the customers of the Business to
the extent maintained by Seller; and

 

(k) such other bills of sale, deeds, assignments and other instruments of
transfer or conveyance, duly executed by Seller, as may be reasonably requested
by Buyer to effect the sale, conveyance and delivery of the Assets to Buyer.

 

4.3 Buyer’s Deliveries. Subject to the conditions set forth in Article IX, at
Closing, Buyer shall pay the Purchase Price and execute and deliver to Seller
the following:

 

(a) the certificate contemplated by Section 10.1;

 

(b) the Assignment and Assumption Agreement; and

 

(c) a certificate of the secretary of Buyer, dated the Closing Date, in form and
substance reasonably satisfactory to Buyer, certifying as to (i) a copy of the
Articles of Incorporation of Buyer attached hereto; (ii) bylaws of Buyer
attached hereto; (iii) the resolutions of the Boards of Directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
Buyer Ancillary Agreements and approving the transactions contemplated hereby;
(iv) the resolutions of the Board of Directors of Buyer Parent authorizing the
execution, delivery and performance of this Agreement and approving the
transactions contemplated hereby; and (v) incumbency and signatures of the
officers of Buyer executing this Agreement and/or the Buyer Ancillary
Agreements.

 

ARTICLE V– REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as follows:

 

5.1 Organization. Seller is a corporation duly organized and validly existing
under the laws of the State of North Carolina and has full corporate power and
authority to own or lease and to operate and use the Assets owned or leased by
it and to carry on the Business as now conducted. Seller is duly qualified to
transact business as a foreign corporation in each jurisdiction required in
connection with the ownership or leasing of the assets used in the Business and
the conduct of the Business, except where the failure to be so qualified would
not be reasonably likely to have a material adverse effect on the Business. All
of the outstanding shares of capital stock of Seller are owned of record and
beneficially by Seller Parent.

 

5.2 No Subsidiaries. Seller does not own, directly or indirectly, of record or
beneficially, any outstanding voting securities or other equity interests in any
Person.

 

5.3 Authority. Seller has full power and authority to execute and deliver this
Agreement and the Seller Ancillary Agreements and to consummate the transactions
contemplated hereby and thereby and to comply with the terms, conditions and
provisions hereof and thereof. The execution, delivery and performance by Seller
of this Agreement and the Seller

 

8



--------------------------------------------------------------------------------

Ancillary Agreements have been duly authorized and approved by all necessary
corporate action of Seller and its Affiliates. Subject to the provisions of that
certain Settlement Agreement dated as of April 8, 2004 (“Settlement Agreement”)
among Buyer Parent, Seller Parent and the other parties identified therein which
sets forth the terms of a settlement of the derivative lawsuit brought by
Francis Ferko and Russell Vaughn against Seller Parent and NASCAR, as
defendants, and Buyer Parent, as nominal defendant, which lawsuit is pending in
the United States District for the Eastern District of Texas, Sherman Division
(the “ District Court”) and identified as Case No. 4:02CV50 (the “Lawsuit”),
when executed and delivered by Seller, will be a legal, valid and binding
agreement enforceable against Seller in accordance with its terms. Except as set
forth in the Settlement Agreement or Schedule 5.3, the execution, delivery and
performance of this Agreement and the Seller Ancillary Agreements by Seller, the
consummation of the transactions contemplated this Agreement and the Seller
Ancillary Agreements, and the compliance by Seller with, and the fulfillment of
the terms, conditions and provisions hereof and thereof will not: (i) result in
a breach of the terms, conditions or provisions of, or constitute a default, an
event of default or an event creating rights of acceleration, termination or
cancellation or a loss of rights under, or result in the creation or imposition
of any Encumbrance upon any of the Assets under, (A) any Contract, (B) any other
note, instrument, agreement, mortgage, lease, license, franchise, permit or
other authorization, right, restriction or obligation to which Seller is a party
or any of the Assets is subject or by which Seller is bound, (C) any Court Order
to which Seller is a party or any of the Assets is subject or by which Seller is
bound, or (D) any Laws affecting Seller or the Assets; (ii) contravene the
Articles of Incorporation or Bylaws of Seller; or (iii) other than filings and
notices under the HSR Act, require the approval, consent, authorization or act
of, or the making by Seller of any declaration, filing or registration with, any
Person.

 

5.4 Financial Statements. Schedule 5.4 sets forth the unaudited balance sheets
of Seller as of November 30, 2003 (the “Balance Sheet”) and March 31, 2004 (the
“Interim Balance Sheet”). Each of the Balance Sheet and the Interim Balance
Sheet fairly presents the assets and liabilities of Seller as of their
respective dates and have been prepared in accordance with GAAP, subject, in the
case of the Interim Balance Sheet, to normal recurring year-end adjustments (the
effect of which will not, individually or in the aggregate, be materially
adverse) and the absence of notes. The income of Seller from continuing
operations before income Taxes, extraordinary items and the cumulative effect of
any accounting changes (excluding intercompany transactions with Affiliates in
the normal course of the Business) for the fiscal year ended November 30, 2003
is less than nineteen million dollars ($19,000,000).

 

5.5 Operations. Except as set forth on Schedule 5.5, except for changes which
arise directly or indirectly out of the transactions contemplated by the
Settlement Agreement (the “Settlement Agreement Related Transactions”), and
except for generally applicable changes in the economy or the industry of
operating a motorsports facility, since January 1, 2004, there has been no
material adverse change in the Assets or the business, operations, prospects, or
condition (financial or otherwise) of the Business, and no damage, destruction,
loss or claim, whether or not covered by insurance, or condemnation or other
taking materially adversely affecting any of the Assets or the Business. Except
as set forth in Schedule 5.5, except for Settlement Agreement Related
Transactions and except for the offering of post-Closing employment to the
Identified Key Employees, since January 1, 2004, Seller has conducted the
Business only in the ordinary course and in conformity with past practice and,
without limiting the generality of the foregoing, Seller has not:

 

(a) sold, leased (as lessor), transferred or otherwise disposed of or mortgaged
or pledged, or imposed or suffered to be imposed any Encumbrance on, any of the
Assets, other than sales of inventory and obsolete assets in the ordinary course
of business consistent with past practices;

 

9



--------------------------------------------------------------------------------

(b) delayed or accelerated payment of any of Seller’s accounts payable or other
liabilities aggregating more than $50,000 beyond or in advance of its due date
or the date when such liability would have been paid in the ordinary course of
business consistent with past practice (other than in connection with the
repayment of intercompany indebtedness);

 

(c) allowed the levels of goods, supplies or other materials, or outstanding
purchase orders therefor, to vary in any materially adverse respect from the
levels maintained by Seller in the ordinary course of business consistent with
past practices;

 

(d) made, or agreed to make, any dividend or other distribution of Seller’s
assets (other than cash distributions) to Seller Parent or any Affiliates of
Seller; or

 

(e) made any change in the accounting principles and practices from those
applied in the preparation of the balance sheets set forth on Schedule 5.4.

 

5.6 Undisclosed Liabilities. Except as reflected on, reserved against or
otherwise disclosed on the Balance Sheet or the Interim Balance Sheet or as
specifically set forth on Schedule 5.6, Seller is not subject to any material
liability, whether absolute, contingent, accrued or otherwise, except for
liabilities incurred since the date of the Interim Balance Sheet in the ordinary
course of business consistent with past practice.

 

5.7 Taxes. Except as set forth in Schedule 5.7, (a) all Tax Returns which are
required to be filed with respect to the Business have been filed by Seller
and/or Seller Parent and all Taxes which have become due pursuant to such Tax
Returns or pursuant to any assessment which has become payable have been paid;
(b) all such Tax Returns are complete and accurate and disclose all Taxes
required to be paid; (c) Seller has not waived or been requested to waive any
statute of limitations in respect of Taxes; and (d) all monies required to be
withheld by Seller (including from employees for income Taxes and social
security and other payroll Taxes) have been collected or withheld, and either
paid to the respective taxing authorities, set aside in accounts for such
purpose, or accrued, reserved against and entered upon the books of Seller.

 

5.8 Real Property. Schedule 5.8 contains an accurate legal description, street
address and tax parcel identification number of the Real Property. Seller is the
sole owner of the Real Property and holds the Real Property in fee simple or its
equivalent under local Law, free and clear of all exceptions, variances,
limitations or title defects of any nature whatsoever, except for the Permitted
Encumbrances. There are no leases affecting the Real Property. Except as set
forth on Schedule 5.8, other than the Real Property, Seller has no right, title
or interest (ownership or leasehold) in any real property. Use of the Real
Property for the various purposes for which it is presently being used is
permitted as of right under all applicable zoning legal requirements and is not
subject to “permitted nonconforming” use or structure classifications. All
improvements are in compliance in all material respects with all applicable
legal requirements, including those pertaining to zoning, building and the
disabled, and, to the Knowledge of Seller, are in a state of repair and
condition adequate to conduct the Business, and

 

10



--------------------------------------------------------------------------------

are free from latent and patent defects that would impair the operation of the
Business. No part of any improvement located on the Real Property encroaches on
any real property not included in the Real Property, and there are no buildings,
structures, fixtures or other improvements primarily situated on adjoining
property which encroach on any part of the Real Property. The Real Property
abuts on and has direct vehicular access to a public road or has access to a
public road via a permanent, irrevocable, appurtenant easement benefiting and
comprising a part of the Real Property, is supplied with public or quasi-public
utilities and other services which have been historically adequate for the
operation of the facilities locate thereon and is not located within any flood
plain or area subject to wetlands regulation or any similar restriction. To the
Knowledge of Seller, there is no existing or proposed plan to modify or realign
any street or highway or any existing or proposed eminent domain proceeding that
would result in the taking of all or any part of the Real Property or that would
prevent or hinder the continued use of the Real Property as heretofore used in
the conduct of the Business. None of the Real Property constitutes tax-exempt
bond financed property or tax-exempt use property within the meaning of Section
168 of the Code.

 

5.9 Governmental Permits. To the Knowledge of Seller, Seller owns, holds or
possesses all licenses, franchises, permits, privileges, immunities, approvals
and other authorizations from a Governmental Body which are necessary to entitle
it to own or lease, operate and use the Assets and to carry on and conduct the
Business as currently conducted (herein collectively called “Governmental
Permits”). Schedule 5.9 sets forth a list of each Governmental Permit and
indicates which of the Governmental Permits will be assigned to Buyer at the
Closing. To the Knowledge of Seller, Seller has fulfilled and performed its
obligations under each of the Governmental Permits, and, to the Knowledge of
Seller, no event has occurred or condition or state of facts exists which
constitutes or, after notice or lapse of time or both, would constitute a breach
or default under any such Governmental Permit. No written notice of
cancellation, of default or of any dispute concerning any Governmental Permit,
has been received by Seller. To the Knowledge of Seller, each of the
Governmental Permits is valid, subsisting and in full force and effect.

 

5.10 No Broker. Neither Seller nor any Person acting on behalf of Seller has
paid or become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated by this
Agreement.

 

5.11 Insurance. Schedule 5.11 sets forth a list and brief description of all
policies of insurance maintained, owned or held by Seller related to the Assets.
Seller shall keep or cause to be kept such insurance or comparable insurance in
full force and effect through the Closing Date. To the Knowledge of Seller,
Seller has complied with each of such insurance policies in all material
respects and has not failed to give any notice or present any claim thereunder
in a due and timely manner.

 

5.12 Inventory. All of inventory listed on Schedule 1.1(a) included in the
Assets: (i) are merchantable, or suitable and useable for sale in the ordinary
course of the Business that could be sold at normal mark-ups; (ii) are valued at
not more than actual cost; and (iii) are the property of Seller.

 

11



--------------------------------------------------------------------------------

5.13 Title to Assets; Condition.

 

(a) Seller has good and marketable title to all of the Assets, free and clear of
all Encumbrances, except for Permitted Encumbrances and except as set forth in
Schedule 5.13(a) (which scheduled Encumbrances will be discharged at or prior to
the Closing Date). Upon delivery to Buyer on the Closing Date of the instruments
of transfer contemplated by Section 4.2, Seller will thereby transfer to Buyer
good and marketable title to the Assets, subject to no Encumbrances except for
Permitted Encumbrances.

 

(b) To the Knowledge of Seller, all of the fixed assets listed on Schedule
1.1(b) included in the Assets are in reasonably good operating condition and
repair.

 

(c) Except for the Excluded Assets and the leased assets listed on Schedule
5.13(c), the Assets comprise all of the assets, properties, contracts, leases
and rights necessary for Buyer to operate the Business in substantially the
manner operated by Seller prior to the Closing.

 

(d) Except as set forth on Schedule 5.13(d), all of the Assets are located on
the Real Property and, other than the Excluded Assets and the leased assets
listed on Schedule 5.13(c), all of the assets located on the Real Property are
owned by Seller and included in the Assets.

 

(e) Notwithstanding anything to the contrary contained in this Section 5.13,
Seller makes no representation or warranty regarding whether sanctions
historically granted with respect to the Business will be granted for any events
to be held after the Closing Date.

 

5.14 Employees and Related Agreements; ERISA. Seller neither maintains nor
contributes to, and has never maintained or contributed to, either an Employee
Plan that is subject to Title IV of ERISA or a multiemployer plan within the
meaning of Section 3(37) of ERISA. Seller is current in the payment of all wages
and benefits to all of its employees. Seller has fewer than 100 employees
(including part-time employees) and is not a “covered employer” under or
otherwise subject to the Worker Adjustment Retraining and Notification Act of
1988 by reason of the transactions contemplated by this Agreement.

 

5.15 Employee Relations. Seller has complied in all material respects with all
applicable Laws which relate to prices, wages, hours, discrimination in
employment and collective bargaining and is not liable for any arrears of wages,
taxes or penalties for failure to comply with any of the foregoing. No employee
of Seller, incident to his or her employment with Seller, is a party to a
collective bargaining agreement or any similar contract or agreement with a
union. Seller is not a party to or, to the Knowledge of Seller, threatened with
any material dispute with a union. To the Knowledge of Seller, Seller’s
employees relating to the Business have not, while employed by Seller, been
engaged in any union organizing or election activities.

 

5.16 Contracts. (a) Seller has provided Buyer with access to copies of all
material executory contracts, agreements and understandings, whether written or
oral, to which Seller or Seller Parent is a party and which relate primarily to
the Business, including contracts:

 

(i) for employment of any person who is a full-time employee;

 

(ii) for the performance of services or delivery of goods by or to Seller of an
amount or value in excess of $50,000;

 

12



--------------------------------------------------------------------------------

(iii) for capital expenditures in excess of $50,000;

 

(iv) purporting to restrict Seller’s business activity or limit its ability to
engage in a line of business or compete with another Person;

 

(v) involving any guarantee by Seller of the performance of another Person other
than in the ordinary course of Business;

 

(vi) pursuant to which Seller is a licensor or licensee of Seller Intellectual
Property; and

 

(vii) not in the ordinary course of business and providing for payments to a
Person based on sales, purchases or profits, other than direct payment for
goods.

 

Seller has provided Buyer with access to copies of each of the listed agreements
(or, in the case of oral agreements, written summaries) and of all amendments
and modifications thereto, with appropriate redactions for information relating
to any Affiliate of Seller.

 

(b) Except as set forth on Schedule 5.16, to the Knowledge of Seller, each
Contract is in full force and effect and is binding and enforceable against the
parties thereto in accordance with its terms except to the extent such
enforceability may be limited by bankruptcy or other similar Laws relating to
the enforcement of creditors’ rights generally and by general principles of
equity. To the Knowledge of Seller, there exists no breach of, or event of
default or condition which (with or without compliance with any applicable
notice requirements, the passage of time or both) would become an event of
default under, any contract, and no waiver, indulgence or postponement of any
other party’s obligations under any Contract has been granted. Seller has
delivered to Buyer or made available to Buyer for review complete and accurate
copies of all Contracts, and there are no material oral agreements or
understandings relating to the Contracts. Except as set forth on Schedule 5.16,
none of the rights of Seller under any Contract are subject to termination or
modification as a result of the transactions contemplated hereby. To the
Knowledge of Seller, no party to any Contract intends to cancel or terminate any
Contract before the expiration of its current term.

 

5.17 No Violation, Litigation or Regulatory Action. Except as set forth in a
certificate of Seller delivered simultaneously with the execution of this
Agreement: (a) the Assets and their current uses comply in all material respects
with all applicable Laws and Court Orders; (b) since December 1, 2000, Seller
has complied with all Laws and Court Orders, except where the failure to comply
with a Law or Court Order would not be reasonably likely to have a material
adverse effect on the Business; (c) there are no material lawsuits, claims,
proceedings or investigations pending or, to the Knowledge of Seller, threatened
against Seller; and (d) any such lawsuits, claims, suits or proceedings against
Seller are fully insured by Seller’s insurance carrier without reservation
subject only to the payment of applicable deductibles.

 

5.18 Intellectual Property. Schedule 5.18 contains an accurate and complete list
of all Seller Intellectual Property. Except as set forth on Schedule 5.18, there
is no existing claim, or, to the Knowledge of Seller, any threatened claim,
against Seller alleging that any of its operations, activities or assets related
to the Business infringe the Intellectual Property rights of others or that
Seller is wrongfully or otherwise using the Intellectual Property rights of
others

 

13



--------------------------------------------------------------------------------

with respect to the Business. There is no existing claim, or, to the Knowledge
of Seller, any reasonable basis for any claim, by Seller against any third party
that the operations, activities or assets of such third party infringe the
Intellectual Property rights of Seller related to the Business or that such
other third party is wrongfully or otherwise using the Seller Intellectual
Property.

 

5.19 Disclosure. No representation or warranty of Seller contained herein or any
Seller Ancillary Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary in order
to make such representation or warranty, in light of the circumstances in which
it was made, not misleading.

 

5.20 Environmental Matters. Except as set forth in Schedule 5.20:

 

(a) The Business is, has at all times since December 1, 2000 been, and to the
Knowledge of Seller, has been prior to such date, conducted in compliance in all
material respects with all applicable Environmental Laws, and Seller and the
Assets are, and have at all times been, in compliance in all material respects
with all applicable Environmental Laws. To the Knowledge of Seller, Seller has
(i) timely filed all reports required to be filed under any Environmental Laws;
(ii) obtained all Governmental Permits required under any Environmental Laws,
and is and has at all times been in compliance with such Governmental Permits;
and (iii) generated and maintained all required data, documentation, and records
under any Environmental Laws. Neither Seller nor any Affiliate of Seller, nor
(to the Knowledge of Seller) any predecessor of either of them, has received any
notice of an Environmental Claim, including without limitation, any notice from
any Governmental Body or any other Person advising it of a violation of
Environmental Laws with respect to the Business or the Assets or that it is
responsible for or potentially responsible for corrective action or
investigation or response costs with respect to a Release, a threatened Release,
or clean up of Hazardous Materials with respect to the Business or the Assets
and neither Seller nor any Affiliate of Seller has any reason to believe that
such notice may be forthcoming.

 

(b) To the Knowledge of Seller, neither Seller nor any Affiliate of Seller nor
any other Person has placed, held, located, handled, managed, stored, buried or
Released any Hazardous Materials on, beneath or about any of the Real Property.
To the Knowledge of Seller, no Environmental Condition exists, and no event has
occurred, with respect to the Business or Assets, which with the passing of time
or the giving of notice or both, would constitute a violation of any
Environmental Laws or otherwise give rise to costs, liabilities or obligations
under any Environmental Laws or to the need for Response Action. To the
Knowledge of Seller, the Real Property does not contain any asbestos,
polychlorinated biphenyls (PCBs) or lead-based paint. To the Knowledge of
Seller, neither Seller nor any Affiliate of Seller nor any predecessor of either
of them, has transported or disposed of, or arranged for the transportation or
disposal of, any Hazardous Material generated by the Business or by or on the
Assets to any location whatsoever, including without limitation any location (i)
which is listed on the National Priorities List or the CERCLIS list under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (ii) which is listed on any similar federal, state or local list, (iii)
which is or may become the subject of federal, state or local enforcement action
or other investigation; or (iv) about which Seller has received or has reason to
expect it would receive a Potentially Responsible Party notice or similar notice
under any Environmental Law.

 

14



--------------------------------------------------------------------------------

5.21 DISCLAIMER. EXCEPT AS SET FORTH IN THIS ARTICLE V, SELLER MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, SUITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR QUALITY WITH RESPECT TO ANY OF THE TANGIBLE ASSETS OF
SELLER OR AS TO THE CONDITION OR WORKMANSHIP THEREOF OR THE ABSENCE OF ANY
DEFECTS THEREIN, WHETHER LATENT OR PATENT.

 

ARTICLE VI - REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

6.1 Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of North Carolina and has full
corporate power and authority to own or lease and to operate and use its
properties and assets and to carry on its business as now conducted.

 

6.2 Authority. Buyer has full power and authority to execute, deliver and
perform this Agreement and all of the Buyer Ancillary Agreements and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and the Buyer Ancillary Agreements by
Buyer have been duly authorized and approved by all necessary corporate action.
Subject to the provisions of the Settlement Agreement, this Agreement and each
of the Buyer Ancillary Agreements will be, when executed and delivered by Buyer
and the other parties thereto, a legal, valid and binding agreement of Buyer
enforceable in accordance with its terms. Except as set forth in the Settlement
Agreement, the execution, delivery and performance of this Agreement and the
Buyer Ancillary Agreements, the consummation of any of the transactions
contemplated hereby and thereby and the compliance with or fulfillment of the
terms, conditions and provisions hereof or thereof will not: (a) result in a
breach of the terms, conditions or provisions of, or constitute a default, an
event of default or an event creating rights of acceleration, termination or
cancellation or a loss of rights under (i) any material note, instrument,
agreement, mortgage, lease, license, franchise, permit or other authorization,
right, restriction or obligation to which Buyer is a party or any of its
properties is subject or by which Buyer is bound, (ii) any Court Order to which
Buyer is a party or by which it is bound or to which any of its properties is
subject or (iii) any Laws affecting Buyer; (b) contravene the Articles of
Incorporation or Bylaws of Buyer; or (c) other than filings and notices under
the HSR Act, require the approval, consent, authorization or act of, or the
making by Buyer of any declaration to, or filing or registration with, any
Person.

 

6.3 No Broker. Neither Buyer nor any Person acting on its behalf has paid or
become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated by this
Agreement.

 

6.4 No Litigation. There is no action, suit or proceeding pending or, to the
knowledge of Buyer, threatened against Buyer which questions the legality or
propriety of the transactions contemplated by this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE VII - ACTIONS PRIOR TO THE CLOSING DATE

 

7.1 Investigation by Buyer. After execution by Buyer of a confidentiality
agreement in a form reasonably satisfactory to the Parties, Seller shall afford
to the managers, employees, lenders and authorized representatives of Buyer
reasonable access during normal business hours to the offices, properties,
employees and business and financial records of Seller relating solely to the
Asset and/or the Business (with any other information in such documents being
redacted) to the extent reasonably required by Buyer for purposes of
investigating the Assets and the Business. Access to the business and financial
records may at the option of Seller be provided at a location other than
Seller’s business office. Access to Seller’s offices and the properties may be
scheduled after business hours. Access to employees shall be subject to such
reasonable limitations as may be imposed by Seller to minimize risk of an
adverse impact on employee relations. Buyer and Buyer Parent have executed and
delivered to Seller an Inspection Indemnification Agreement pursuant to which
Buyer shall be permitted to conduct environmental investigations in accordance
with the terms of such agreement. The Parties agree to coordinate all due
diligence investigations in a manner which will ensure the confidential nature
of the transactions contemplated by this Agreement.

 

7.2 Consents of Third Parties; Governmental Approvals.

 

(a) Seller Parent and Buyer Parent have filed an acquired person’s and acquiring
person’s notification and report form required by the HSR Act with respect to
the transactions contemplated by this Agreement. Each of the Parties shall use
its commercially reasonable efforts and shall cooperate with the other parties
as shall be reasonably necessary to secure the termination of any applicable HSR
or other waiting period and to obtain as promptly as possible all other
necessary approvals, authorizations and consents of governmental authorities
required to be obtained by it, to consummate the transactions contemplated
hereby. Each of the Parties further agrees to use commercially reasonable
efforts to comply promptly with all requests or requirements for information,
documentary or otherwise, by any governmental authority pursuant to the HSR Act
or other applicable law.

 

(b) Seller will act diligently and reasonably to secure, before the Closing
Date, all consents, approvals or waivers required to be set forth in Schedule
5.3, in form and substance reasonably satisfactory to Buyer.

 

7.3 Operations Prior to the Closing Date. Except as contemplated hereby or
except for Settlement Agreement Related Transactions, Seller shall operate and
carry on the Business only in the ordinary course of business consistent with
past practice. Consistent with the foregoing, Seller shall keep and maintain the
Assets in reasonably good operating condition and repair subject to normal wear
and tear, and shall use its commercially reasonable efforts consistent with good
business practice to maintain the Assets intact and to not take any action to
diminish the goodwill of the Business. Notwithstanding the foregoing, except
with the express written approval of Buyer (not to be unreasonably withheld),
Seller shall not take and shall not permit any Seller Affiliate to take, any of
the actions listed in Section 5.5.

 

7.4 Notification by Seller of Certain Matters. During the period prior to the
Closing Date, Seller will promptly advise Buyer in writing of any material
adverse change in the condition of the Assets or the Business or any event or
development of which the Seller has

 

16



--------------------------------------------------------------------------------

Knowledge and which renders or is reasonably likely to render any representation
or warranty contained in Article V inaccurate as of the Closing Date in any
material respect.

 

ARTICLE VIII - ADDITIONAL AGREEMENTS

 

8.1 Employees and Employee Benefit Plans. Buyer has no obligation to offer
employment to any individuals who are employees of the Business. Any individuals
who are extended and accept offers of employment from Buyer, on such terms as
Buyer shall determine, shall become employees of Buyer as of the Closing Date
(the “Continuing Employees”). Buyer shall not assume any obligations for any
employee plan of Seller or for any other obligations of Seller or any Seller
Affiliate to the employees or former employees of the Business. Seller will
fully provide or pay for all liabilities or obligations to its employees arising
on or prior to the Closing Date under any and all Seller employee benefit plans
or any other employee benefit arrangements. Seller shall provide continuation
coverage to each individual who under the terms of Seller’s health plan is
entitled to continuation rights pursuant to Code Section 4980B or Part 6 of
Subtitle I of ERISA, including, without limitation, any and all employees (and
eligible dependents) of the Business. Seller shall be responsible for the costs
and consequences associated with the termination of any Seller employee who does
not become a Continuing Employee for any reason, including without limitation,
any liabilities which arise under the Worker Adjustment and Retraining
Notification Act of 1988. Buyer shall be responsible for the costs and
consequences associated with the termination after the Closing of any Continuing
Employee by Buyer for any reason.

 

8.2 Taxes. Seller shall be liable for and shall pay all Taxes (whether assessed
or unassessed) applicable to the Business, the Assets and the Assumed
Liabilities, in each case to the extent attributable to taxable years or periods
ending on or prior to the Closing Date and, with respect to any Straddle Period,
the portion of the Straddle Period ending on and including the Closing Date.
Buyer shall be liable for and shall pay all Taxes (whether assessed or
unassessed) applicable to the Business, the Assets and the Assumed Liabilities,
in each case to the extent attributable to taxable years or periods beginning
after the Closing Date and, with respect to any Straddle Period, the portion of
the Straddle Period beginning after the Closing Date. All Taxes shall be
allocated on a daily basis. Notwithstanding anything contained in this Section,
any sales Tax, use Tax, transfer or real property gains Tax, or documentary
stamp Tax or similar Tax attributable to the sale or transfer of the Assets or
the Assumed Liabilities shall be paid by Seller. Seller or Buyer, as the case
may be, shall provide prompt reimbursement for any Tax paid by one party all or
a portion of which is the responsibility of the other party in accordance with
the terms of Section 8.3.

 

8.3 Excluded Liabilities. Seller shall cause all of the Excluded Liabilities to
be paid, or adequate provision to be made for the payment thereof.

 

8.4 Memorabilia. Following the Closing, Buyer shall not display the memorabilia
identified on Schedule 1.1(c) (such scheduled items, the “Memorabilia”) at any
location other than the Real Property except in connection with the sale, or the
solicitation of bids for the sale, of the Memorabilia. Buyer acknowledges and
agrees that the net proceeds from any sale of the Memorabilia shall be
contributed to the charity of the Buyer’s choosing.

 

17



--------------------------------------------------------------------------------

8.5 Customer Lists. Buyer acknowledges and agrees that nothing contained in this
Agreement shall prevent Seller or any Affiliate of Seller from maintaining lists
of any customers of Seller, using such lists or soliciting any customers of
Seller or any sponsors affiliated with Seller following the Closing.

 

8.6 Retained Information. From and after the Closing Date, Seller shall not
retain any records or other documents related solely to the business or
operations of the Business prior to the Closing Date (the “Transferred Business
Records”) other than (a) records or other documents (i) which Seller is
specifically permitted to retain under the terms of this Agreement or (ii) which
relate to the Excluded Assets or (b) financial records and supporting documents
which relate to tax years which remain subject to review and audit by taxing
authorities having jurisdiction over Seller (collectively the “Retained Business
Records”). After the Closing, Buyer shall make available to Seller the
Transferred Business Records for inspection and copying to the extent Seller
requires access to such records in response to tax audits or other reasonable
business necessity provided that such records shall not be used in a manner
which is detrimental to the interests of Buyer. After the Closing, Seller shall
make available to Buyer the Retained Business Records for inspection and copying
to the extent Buyer requires access to such records for reasonable business
necessity provided that such records shall not be used in a manner which is
detrimental to the interests of Seller. Nothing contained in this Section shall
restrict Seller or Buyer from obtaining access to the Transferred Business
Records or the Retained Business Records incident to discovery in litigation to
which Buyer or Seller are parties and utilizing such records with respect to any
such litigation. Buyer agrees that it shall preserve and keep, or cause to be
preserved and kept, the Transferred Business Records and Seller agrees that it
shall preserve and keep, or cause to be preserved and kept, the Retained
Business Records, in each case for a period of six (6) years following the
Closing Date. After such six (6) period, before Buyer shall dispose of any
Transferred Business Records or Seller shall dispose of any Retained Business
Records, such Party shall give at least 90 days’ prior written notice of such
intention to dispose to the other Party, and such other Party shall be given an
opportunity, at its cost and expense, to remove and retain all or any part of
such Transferred Business Records or Retained Business Records, as the case may
be, as it may elect.

 

ARTICLE IX - CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

 

The obligations of Buyer under this Agreement shall, at the option of Buyer, be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:

 

9.1 No Misrepresentation or Breach of Covenants and Warranties. There shall have
been no material breach by Seller in the performance of any of its covenants and
agreements herein, and each of the representations and warranties of Seller
contained herein shall be true and correct in all material respects on the
Closing Date as though made on the Closing Date, without giving any effect to
any materiality qualifiers contained in such representations and warranties.
There shall have been delivered to Buyer a certificate or certificates to such
effect, dated the Closing Date, signed by Seller.

 

9.2 No Changes or Destruction of Property. Between the date hereof and the
Closing Date, there shall have been no material damage to the Assets by fire,
flood, casualty, act of God or the public enemy or other cause, or other
material adverse change in the Assets,

 

18



--------------------------------------------------------------------------------

which is not covered in all material respects by insurance proceeds assigned to
Buyer or remediated by action of Seller prior to the Closing.

 

9.3 HSR Act. The waiting period under the HSR Act shall have expired or been
earlier terminated.

 

9.4 Necessary Consents. The Seller shall have obtained the consents, in form and
substance reasonably satisfactory to Buyer, required to be specified in Schedule
5.3.

 

9.5 Release of Encumbrances on the Assets. Buyer shall have received evidence
reasonably satisfactory to it that all Encumbrances on the Assets other than
Permitted Encumbrances, including, without limitation, the Encumbrances
described in Schedule 5.13(a) shall have been released and that termination
statements with respect to all UCC financing statements relating to such
Encumbrances have been or will be filed at the expense of Seller.

 

9.6 Environmental Report. Buyer shall have received a Phase I Environmental Site
Assessment with respect to the Real Property which complies with the latest ASTM
standards and any anticipated EPA standards under the Brownfields Revitalization
Act (the “Phase I Report”) and the Phase I Report shall not have identified any
potential Environmental Conditions other than those potential Environmental
Conditions specifically identified in the Phase I Environmental Site Assessment
dated April 1996 with respect to the Real Property prepared by Enviro-Sciences,
Inc. for Seller and United Carolina Bank.

 

9.7 Real Property Title Report. Buyer shall have received a title commitment
(the “Title Commitment”) as to the Real Property issued by a title insurance
company for Buyer as the proposed owner providing for the issuance at Closing to
Buyer of a standard ALTA form owner’s policy of title insurance for the Real
Property issued at standard rates as compared to comparable real property in the
county and State in which the Real Property is located, together with such
endorsements as Buyer shall request to the extent same are available in the
state and county where the Real Property is located. The Title Commitment shall
have disclosed that Seller holds marketable fee simple title to the Real
Property, free and clear of all Encumbrances, except for the Permitted
Encumbrances.

 

ARTICLE X- CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

 

The obligations of Seller under this Agreement shall, at the option of Seller,
be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:

 

10.1 No Misrepresentation or Breach of Covenants and Warranties. There shall
have been no material breach by Buyer in the performance of any of its covenants
and agreements herein, and each of the representations and warranties of Buyer
contained in this Agreement shall be true and correct in all material respects
on the Closing Date as though made on the Closing Date. There shall have been
delivered to Seller a certificate to such effect, dated the Closing Date and
signed by Buyer.

 

10.2 HSR Act. The waiting period under the HSR Act shall have expired or been
earlier terminated.

 

19



--------------------------------------------------------------------------------

ARTICLE XI- INDEMNIFICATION; TERMINATION

 

11.1 Indemnification by Seller.

 

(a) Upon the terms and subject to the conditions hereof, Seller agrees, from and
after the Closing, to indemnify and hold harmless Buyer, its officers,
directors, stockholders and their respective lenders, employees, agents,
Affiliates, lessees (including any successor purchasers of all or part of the
Real Property), successors and permitted assigns from and against any and all
claims, notices, actions, proceedings, judgments, causes of action, liabilities
(whether fixed, absolute, accrued, contingent or otherwise and whether direct or
indirect, primary or secondary, known or unknown), losses, demands, costs,
assessments, damages, (including without limitation exemplary, special,
consequential, punitive, multiple, natural resources and other damages),
interest, penalties and expenses (including without limitation expenses incurred
in connection with investigating, defending or asserting any claim, action, suit
or proceeding relating to any matter indemnified against hereunder, court filing
fees, court costs, arbitration fees or costs, witness fees, Response Action
costs and reasonable fees and disbursements of legal counsel, investigators,
expert witnesses, consultants, accountants and other professionals)
(collectively, the “Losses”) incurred by or asserted against any of them after
the Closing Date in connection with or arising from: (i) any breach by Seller of
any of its covenants or obligations in this Agreement or in any of the Seller
Ancillary Agreements; or (ii) any breach of any warranty or the inaccuracy of
any representation of Seller contained in this Agreement or in any of the Seller
Ancillary Agreements; or (iii) any of the Excluded Liabilities or Seller’s
failure to pay them; (iv) (A) any known or unknown Environmental Claims, (B) the
presence or suspected presence of any Environmental Condition, (C) the migration
on, under or from the Real Property, before or after the Closing Date, of any
Environmental Condition, (D) the actual or alleged violation, on or before the
Closing, of any Environmental Law with respect to the Business and/or the
Assets, and (E) the matters or circumstances listed on Schedule 5.20, regardless
or whether, by operation of law or otherwise, Buyer is or may also be liable for
any of the foregoing matters; (v) Seller’s or its employees’, agents’,
consultants’ or contractors’ performance of Response Actions pursuant to Section
11.1(c) of this Agreement; or (vi) any assertion against Buyer of any liability
of Seller accruing on or prior to the Closing Date or arising out of the
operation of the Business or ownership of the Assets after the Closing Date.

 

(b) Except with respect to claims based on fraud and subject to the provisions
of Section 12.9, from and after the Closing the indemnification obligations set
forth in Section 11.1(a) shall be the sole and exclusive remedy for any
inaccuracy or breach of any representation or warranty made by Seller in this
Agreement or in any Seller Ancillary Agreement. Recovery by Buyer and its
Affiliates for indemnification shall be limited as follows: (i) Buyer and its
Affiliates shall not be entitled to any recovery unless a claim for
indemnification is made in accordance with Section 11.3 below and, with respect
to claims made pursuant to Section 11.1(a)(ii) above, within the time period for
survival set forth in Section 12.1 below; (ii) Buyer and its Affiliates shall
not be entitled to recover any amount for indemnification claims under Section
11.1(a)(ii) unless and until the amount which Buyer and its Affiliates are
entitled to recover in respect of such claims exceeds, in the aggregate, $50,000
(the “Deductible”), in which event (subject to clause (iii) below) the entire
amount which Buyer and its Affiliates are entitled to recover in respect of such
claims less the Deductible shall be payable; provided, however, that the
Deductible shall not apply to those matters identified in the Phase I Report,
which matters Buyer (x) concludes in its reasonable discretion require further
investigation or

 

20



--------------------------------------------------------------------------------

evaluation, and (y) identifies to Seller prior to Closing; (iii) except with
respect to claims based on fraud and except with respect to claims made pursuant
to Section 11.1(a)(iv), the maximum amount recoverable by Buyer and its
Affiliates for indemnification claims under Section 11.1(a) shall in the
aggregate be equal to Twelve Million Dollars ($12,000,000); (iv) except with
respect to claims based on fraud, the maximum amount recoverable by Buyer and
its Affiliates for indemnification claims under Section 11.1(a)(iv) shall in the
aggregate be equal to the Purchase Price (the “Environmental Indemnification
Cap”); and (v) Buyer and its Affiliates shall not be entitled to recover any
Losses to the extent of insurance proceeds received by Buyer or its Affiliates
in connection with the facts giving rise to such indemnification claim. If and
to the extent that Seller or its Affiliates actually receives reimbursement
under any policy of insurance currently or hereinafter in effect for any matter
for which indemnification is owing by Seller hereunder, Seller shall pay over to
Buyer the amount so received under the insurance policy, less any deductibles,
self-insured retentions, reimbursement obligations, premiums or other costs
incurred or owing by Seller or its Affiliates in respect of or relating to such
insurance, notwithstanding the provisions of clauses (ii) and (iii) above
limiting Buyer’s and its Affiliates’ rights to recovery for indemnification.

 

(c) (i) In the event that (A) Hazardous Materials are found to be present at,
in, under or around the Assets (including without limitation in the soil,
groundwater, surface water, sediment or other media) at levels exceeding
applicable standards established pursuant to Environmental Laws or otherwise so
as to impose liability under Environmental Laws, and such Hazardous Materials
resulted or arose from events, acts or omissions that occurred or conditions
that existed prior to the Closing, or (B) the resolution of an Environmental
Claim indemnified pursuant to Section 11.1(a) requires the performance of
Response Actions, Seller shall perform all Response Actions required by
Environmental Laws with respect to the Hazardous Materials or required to
resolve the Environmental Claim, as the case may be.

 

(ii) Seller shall keep Buyer informed of the progress of the Response Actions
undertaken by Seller pursuant to this Section, and shall provide Buyer with
copies of all reports, data and correspondence related to the Response Action.
Seller shall perform all Response Actions at its sole expense and in compliance
with Environmental Laws and sound engineering and consulting practices and
standards. Seller shall also require its employees, agents, consultants and
contractors performing the Response Actions to comply with Buyer’s reasonable
health and safety procedures and standards for persons entering the Real
Property. Seller and its employees, agents, consultants and contractors shall
avoid unreasonable interference with operations and activities on the Real
Property. Without limiting any of its other rights, Buyer shall have the right,
but not the obligation, to (A) inspect and observe the Seller’s Response
Actions, including without limitation monitoring equipment and devices, (B) take
split samples of any media sampled by Seller or its consultant(s), and (C)
participate in any meetings or negotiations with government agencies concerning
the Response Actions.

 

(iii) Buyer shall provide Seller and Sellers’ employees, agents, consultants and
contractors with reasonable access to the Real Property at reasonable times and
on reasonable notice to conduct the Response Actions under this Section. Seller
shall provide Buyer with an advance written description of the Response Actions
to be conducted on the Real Property, including without limitation the location
of any such activities. Buyer shall provide Seller with data from testing
conducted by Buyer or, if available to Buyer, a third party with respect to a
matter covered by this Section. Buyer shall also cooperate with Seller in
Seller’s

 

21



--------------------------------------------------------------------------------

performance of the Response Actions, including without limitation providing
Seller with access to utilities as reasonably necessary to perform the Response
Action; provided that Seller will compensate Buyer for any cooperation
undertaken and services provided.

 

(iv) Seller’s obligation to perform Response Actions with respect to a
particular matter covered by this Section will terminate upon the issuance of a
“No Further Action Letter” or substantively similar determination by the
government agency exercising jurisdiction over the matter. Seller shall not
agree to or impose a Response Action that results in deed restrictions or other
use limitations on the Property without Buyer’s prior written consent.

 

(v) The maximum amount to be expended by Seller pursuant to this Section 11.1(c)
shall not exceed the Environmental Indemnification Cap. Any Response Action
costs in excess of the Environmental Indemnification Cap shall be the Buyer’s
responsibility.

 

11.2 Indemnification by Buyer. Upon the terms and subject to the conditions
hereof, Buyer agrees, from and after the Closing, to indemnify and hold harmless
Seller, its officers, directors, stockholders and their respective lenders,
employees, agents, Affiliates, lessees, successors and permitted assigns from
and against any and all Losses incurred by any of them after the Closing Date in
connection with or arising from: (i) any breach by Buyer of any of its covenants
or obligations in this Agreement or in any Buyer Ancillary Agreement; (ii) any
breach of any warranty or the inaccuracy of any representation of Buyer
contained in this Agreement or in any Buyer Ancillary Agreement; (iii) any
Assumed Liability; or (iv) any assertion against Seller of any liability of
Buyer or any Party to which Buyer transfers or assigns any of the Assets (a
“Buyer Transferee”) accruing after the Closing Date or arising out of the
operation of the Assets or the business of Buyer or a Buyer Transferee after the
Closing Date (other than to the extent relating to the Excluded Liabilities, and
except to the extent the Buyer may have a claim against Seller under this
Agreement). Except with respect to claims based on fraud, from and after the
Closing the indemnification provided in this Section 11.2 shall be the sole and
exclusive remedy for any inaccuracy or breach of any representation or warranty
made by Buyer in this Agreement or in any Buyer Ancillary Agreement. Seller and
its Affiliates shall not be entitled to recover any Losses to the extent of
insurance proceeds received by Seller or its Affiliates in connection with the
facts giving rise to such indemnification claim.

 

11.3 Notice of Claims. Any Person (the “Indemnified Party”) seeking
indemnification hereunder shall promptly give to the party obligated to provide
indemnification to such Indemnified Party (the “Indemnitor”) a notice (a “Claim
Notice”) describing in reasonable detail the facts giving rise to any claim for
indemnification hereunder and shall include in such Claim Notice (if then known)
the amount or the method of computation of the amount of such claim; provided,
that failure to give such notice shall not relieve the Indemnitor of its
obligations hereunder except to the extent it shall have been prejudiced by such
failure.

 

11.4 Third Person Claims. The Indemnitor shall have the right to conduct and
control, through counsel of its choosing, the defense of any third Person claim,
action or suit against any Indemnified Party as to which indemnification will be
sought by any Indemnified Party from any Indemnitor hereunder if the Indemnitor
has acknowledged and agreed in writing that, if the same is adversely
determined, the Indemnitor has an obligation to provide indemnification to the
Indemnified Party in respect thereof, and in any such case the Indemnified Party
shall cooperate in connection therewith and shall furnish such records,
information and

 

22



--------------------------------------------------------------------------------

 

testimony and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested by the Indemnitor in connection
therewith; provided, that the Indemnified Party may participate, through counsel
chosen by it and at its own expense, in the defense of any such claim, action or
suit as to which the Indemnitor has so elected to conduct and control the
defense thereof. Notwithstanding the foregoing, (i) unless such third Person
claim, action or suit against such Indemnified Party is solely for money damages
or, where Seller is the Indemnitor, will have no continuing adverse effect after
resolution of such claim, action or suit in any material respect on the business
of the Buyer or the Assets, the Indemnitor shall not, without the written
consent of the Indemnified Party (which written consent shall not be
unreasonably withheld or delayed), pay, compromise or settle any such claim,
action or suit and (ii) the Indemnified Party shall have the right to pay,
settle or compromise any such claim, action or suit, provided that in such event
the Indemnified Party shall waive any right to indemnity therefor hereunder
unless the Indemnified Party shall have sought the consent of the Indemnitor to
such payment, settlement or compromise and such consent was unreasonably
withheld or delayed, in which event no claim for indemnity therefor hereunder
shall be waived.

 

11.5 Limitation on Environmental Liability. Buyer understands and agrees that
the rights accorded it by Section 11.1(a) and (c) are its sole and exclusive
remedy against Seller or any of its Affiliates with respect to any claims
arising under any Environmental Laws. Except for recovery permitted under
Section 11.1(a) and Seller’s obligations under Section 11.1(c), Buyer (on its
own behalf and on behalf of its Affiliates including, without limitation, the
successors and assigns of any of the foregoing) hereby waives any right to seek
contribution or other recovery from Seller or any of its Affiliates that any of
them may now or in the future ever have under any Environmental Laws. Except for
recovery permitted under Section 11.1(a) and Seller’s obligations under Section
11.1(c), Buyer (on its own behalf and on behalf of its Affiliates (including the
successors and assigns of any of the foregoing) hereby further unconditionally
releases Seller and its Affiliates from any and all claims, demands, and causes
of action that any of them may now or in the future ever have against Seller or
any of its Affiliates for recovery under any Environmental Laws.

 

11.6 Subrogation. Upon making any payment to an Indemnified Party for any
indemnification claim pursuant to Section 11.1 or 11.2 above, the Indemnitor
shall be subrogated, to the extent of such payment, to any rights which the
Indemnified Party may have against any other parties with respect to the subject
matter underlying such indemnification claim.

 

11.7 Limitation of Consequential Damages. In no event shall Buyer or any of its
Affiliates or Seller or any of its Affiliates, as applicable, be liable for loss
of profits or consequential damages by reason of a breach of any representation
or warranty made by Buyer or any of its Affiliates or Seller or any of its
Affiliates, as applicable, in this Agreement or any Seller Ancillary Agreements
or Buyer Ancillary Agreements, as applicable.

 

11.8 Termination.

 

(a) Notwithstanding anything contained in this Agreement to the contrary, this
Agreement may be terminated at any time prior to the Closing Date: (i) by the
mutual consent of the Parties; (ii) by Buyer, in the event of any material
breach by Seller of any of its agreements, representations or warranties
contained herein; or (iii) by Seller, in the event of any material

 

23



--------------------------------------------------------------------------------

breach by Buyer of any of Buyer’s agreements, representations or warranties
contained herein. This Agreement may be terminated under Section 11.8(a)(ii) or
(a)(iii) by the delivery by the terminating Party of notice of termination to
the other Parties. In the event that this Agreement shall be terminated pursuant
to this Article XI, all further obligations of the Parties under this Agreement
shall be terminated without further liability of any party to the other,
provided that nothing in this Section 11.8(a) shall relieve any Party from
liability for its breach of this Agreement.

 

(b) In the event the Settlement Agreement by its terms becomes null and void ab
initio, this Agreement shall simultaneously become null and void ab initio.

 

ARTICLE XII - GENERAL PROVISIONS

 

12.1 Survival of Obligations. All representations and warranties contained in
this Agreement shall survive the consummation of the transactions contemplated
by this Agreement for one (1) year with the exception of (a) the representations
and warranties of Seller contained in Section 5.7 which shall survive the
Closing until the expiration of the applicable statute of limitations plus sixty
(60) days, (b) the representations and warranties of Seller contained in Section
5.13(a) which shall survive the Closing for a period of five (5) years and (c)
the representations and warranties of Seller contained in Section 5.20 which
shall survive the Closing for a period of three (3) years. The covenants and
agreements contained herein or in any of the Seller Ancillary Agreements or
Buyer Ancillary Agreements shall survive the Closing, subject to any applicable
statute of limitations. The right to indemnification, reimbursement or other
remedy based upon such representations, warranties, covenants and obligations
shall not be affected by any investigation (including any environmental
investigation or assessment) conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with any such representation,
warranty, covenant or obligation. The waiver of any condition based upon the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, reimbursement or other remedy based upon such representations,
warranties, covenants and obligations. Notwithstanding anything contained in the
foregoing, Seller’s indemnification obligations under Section 11.1(a)(iii)
through (vi), Seller’s obligations under 11.1(c) and Buyer’s indemnification
obligations under Section 11.2(iii) and (iv) shall survive the Closing
indefinitely.

 

12.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of North Carolina, without regard
to conflicts-of-laws principles that would require application of any other law.

 

12.3 Public Announcements. Except as required by law or the Settlement
Agreement, none of the Parties shall make, or cause to be made, directly or
indirectly, any public disclosure or other announcement with respect to the
transactions contemplated hereby without the prior written consent of the
Parties. The parties shall cooperate with each other in the preparation and
dissemination of any public announcements of the transactions contemplated by
this Agreement, which announcements shall be consistent with the terms of the
Settlement Agreement.

 

24



--------------------------------------------------------------------------------

12.4 Use of Names. Within ten (10) Business Days after the Closing, Seller shall
take all necessary action to effect a change of name of Seller to a name other
than any the “North Carolina Speedway” or “The Rock” or any derivatives thereof.
After the Closing, Seller (on its own behalf and on behalf of its Affiliates
including, without limitation, the successors and assigns of any of the
foregoing) agrees that it shall not commercially use the names “North Carolina
Speedway” or “The Rock” or any derivatives thereof or any trademarks or service
marks associated therewith; provided, that, Seller and its Affiliates shall be
permitted a reasonable transition period (not to exceed 60 days) to remove the
names “North Carolina Speedway” and “the Rock” from websites and promotional
materials which currently incorporate such names; provided, further, that,
Affiliates of Seller shall be permitted to (a) sell or distribute merchandise
containing the names “North Carolina Speedway” and “The Rock” which have been
acquired prior to the date of this Agreement pursuant to a valid license
agreement and (b) use the names “North Carolina Speedway” and “The Rock” in
connection with non-public archival records. Seller acknowledges and agrees that
Buyer would suffer irreparable injury, which could not be fairly remedied by
money damages, in the event of a breach by Seller of the provisions of this
Section and that Buyer shall be entitled to an injunction restraining Seller
from any breach thereof.

 

12.5 Bulk Sales Law. Buyer waives compliance by Seller with applicable bulk
sales or transfer Laws, provided that such waiver shall not affect the
indemnification obligations of Seller under Section 11.1.

 

12.6 Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
registered or certified mail, by reputable overnight delivery or courier or by
facsimile transmission, addressed as follows:

 

If to Buyer, to:

   Speedway Motorsports, Inc.      P.O. Box 600      Concord, NC 28206     
Attention: William R. Brooks      Facsimile No. (704) 532-3312

with a copy to:

   Parker, Poe, Adams & Bernstein L.L.P.      401 South Tryon Street, Suite 3000
     Charlotte, North Carolina 28202      Attention: Fred T. Lowrance     
Facsimile: (704) 334-4706

If to Seller, to

   International Speedway Corporation      1801 W. International Speedway
Boulevard      Daytona Beach, FL 32114      Attention: Glenn R. Padgett     
Facsimile: (386) 947-6884

 

25



--------------------------------------------------------------------------------

with a copy to:

   Howrey Simon Arnold & White, LLP      1299 Pennsylvania Avenue, N.W.     
Washington, D.C. 20004      Attention: Roger A. Klein      Facsimile: (202)
383-6610

 

or to such other address as such Party may indicate by a written notice
delivered to the other Parties. Notice of change of address shall be effective
only upon receipt thereof. All such other notices and other communications shall
be deemed effective (a) if by personal delivery, upon receipt, (b) if by
registered or certified mail, on the seventh Business Day after the date of
mailing thereof, (c) if by reputable overnight delivery or courier, on the first
Business Day after the date of mailing or (d) if by facsimile transmission,
immediately upon receipt of a transmission confirmation, provided notice is sent
on a Business Day between the hours of 9:00 a.m. and 5:00 p.m., recipient’s
time, but if not then upon the following Business Day.

 

12.7 Successors and Assigns. The rights of any Party under this Agreement shall
not be assignable by operation of law or otherwise by such Party without the
prior written consent of the other Parties, except that Buyer may assign its
rights to acquire any or all of the Assets to any existing or future Affiliate
of Buyer without the prior written consent of Seller, provided that such
assignment shall not relieve Buyer of its obligations hereunder. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs and legal representatives.
Nothing in this Agreement, expressed or implied, is intended or shall be
construed to confer upon any Person other than the Parties and successors and
assigns permitted by this Section 12.7 any right, remedy or claim under or by
reason of this Agreement.

 

12.8 Entire Agreement; Amendments; Interpretation. This Agreement, together with
the Schedules, which are hereby incorporated herein by reference, and the
Settlement Agreement contain the entire understanding of the Parties with regard
to the purchase and sale of the Assets, and supersede all prior agreements,
understandings or letters of intent with regard to such subject matter between
or among any of the Parties. In the event of any conflict between the terms and
conditions of this Agreement and the terms and conditions of the Settlement
Agreement, the terms and conditions of the Settlement Agreement shall control.
This Agreement shall not be amended, modified or supplemented except by a
written instrument signed by the Parties. Information set forth on a Schedule of
this Agreement which includes sufficient detail that a reader with knowledge of
the transactions contemplated hereby would recognize the relevance of such
information to another Schedule to this Agreement shall be deemed to be set
forth on such other Schedule. Article titles and headings to sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement. Unless expressly
stated to the contrary, any reference herein to an Exhibit or Schedule shall
refer to an Exhibit or Schedule attached hereto, and any reference herein to a
Section or Article shall refer to a Section or Article hereof. Wherever
possible, each provision hereof shall be interpreted in such manner as to be
effective and valid under applicable Laws, but in case any one or more of the
provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such provision shall be ineffective to
the extent, but only to the extent, of such invalidity, illegality or
unenforceability without invalidating the remainder of such invalid, illegal or
unenforceable provision or provisions or any other provisions hereof, unless
such a construction would be

 

26



--------------------------------------------------------------------------------

unreasonable. With regard to all dates and time periods referred to in this
Agreement, time is of the essence.

 

12.9 Enforcement of Agreement. Seller acknowledges and agree that Buyer would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement by
Seller could not be adequately compensated in all cases by monetary damages
alone. Accordingly, in addition to any other right or remedy to which Buyer may
be entitled, at law or in equity, they shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

 

12.10 Waivers. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the Party entitled to the benefit
thereof only in a writing signed by such Party. The failure of any Party to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any Party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

 

12.11 Expenses. Each Party will pay all costs and expenses incident to such
Party’s negotiation and preparation of this Agreement and to such Party’s
performance and compliance with all agreements and conditions contained herein
on its, his or her part to be performed or complied with, including the fees,
expenses and disbursements of its counsel and accountants. If this Agreement is
terminated, the obligation of each party to pay its own expenses will be subject
to any rights of such Party arising from any breach of this Agreement by another
Party.

 

12.12 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original instrument, but all of which
shall constitute one and the same agreement.

 

12.13 Further Assurances. From time to time following the Closing, Seller shall
execute and deliver, or cause to be executed and delivered, to Buyer such other
instruments of conveyance and transfer and such other documents as Buyer may
reasonably request or as may be otherwise necessary to more effectively convey
and transfer to, and vest in, Buyer and put Buyer in possession of, any part of
the Assets.

 

ARTICLE XIII – LIMITED OBLIGATIONS OF BUYER PARENT AND SELLER

PARENT

 

13.1 Seller Parent Obligations. The Seller Parent hereby joins in this Agreement
for the limited purposes of unconditionally and irrevocably agreeing, for the
benefit of Buyer and its successors and permitted assigns, and does hereby so
agree, (a) to cause the Seller to consummate the transactions contemplated by
this Agreement in accordance with the terms and conditions set forth herein and
to fulfill and perform each of its obligations hereunder, and (b) in the event
that Seller fails to pay or perform any of its obligations hereunder, upon

 

27



--------------------------------------------------------------------------------

written demand by Buyer (or its successor or permitted assigns), to promptly pay
or perform such obligations. The obligations of the Seller Parent under this
Section 13.1 are joint and several with, and independent of the obligations of,
Seller, and a separate action or actions may be brought and prosecuted against
the Seller Parent whether action is brought against Seller or whether Seller be
joined in any such action or actions. The Seller Parent hereby waives any right
to require Buyer to (i) proceed against Seller, or (ii) pursue any other remedy
of Buyer whatsoever. The obligations of the Seller Parent shall be absolute,
irrevocable and unconditional, present and continuing, irrespective of any
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of or termination of the existence of Seller or any circumstance which might
constitute a legal or equitable discharge of a guarantor; it being agreed that
the obligations of the Seller Parent under the shall not be discharged except by
payment, observance or performance as herein provided.

 

13.2 Buyer Parent Obligations. The Buyer Parent hereby joins in this Agreement
for the limited purposes of unconditionally and irrevocably agreeing, for the
benefit of Seller and its successors and permitted assigns, and it does hereby
so agree, (a) to cause the Buyer to consummate the transactions contemplated by
this Agreement in accordance with the terms and conditions set forth herein and
(b) in the event that Buyer fails to pay or perform any of its obligations
hereunder, upon written demand by Seller (or its successors or permitted
assigns), to promptly pay or perform such obligations. The obligations of the
Buyer Parent under this Section 13.2 are joint and several with, and independent
of the obligations of, Buyer, and a separate action or actions may be brought
and prosecuted against the Buyer Parent whether action is brought against Buyer
or whether Buyer be joined in any such action or actions. The Buyer Parent
hereby waives any right to require Seller to (i) proceed against Buyer, or (ii)
pursue any other remedy of Seller whatsoever. The obligations of the Buyer
Parent shall be absolute, irrevocable and unconditional, present and continuing,
irrespective of any voluntary or involuntary liquidation, dissolution or winding
up of the affairs of or termination of the existence of Buyer or any
circumstance which might constitute a legal or equitable discharge of a
guarantor; it being agreed that the obligations of the Buyer Parent under the
shall not be discharged except by payment, observance or performance as herein
provided.

 

(Signatures appear on following page)

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

NORTH CAROLINA SPEEDWAY, INC. By:  

/s/ Glenn R. Padgett

Its:

 

Secretary

SPEEDWAY TBA, INC. By:  

/s/ O. Bruton Smith

Its:

 

President

SPEEDWAY MOTORSPORTS, INC. By:  

/s/ O. Bruton Smith

Its:

 

Chief Executive Officer

INTERNATIONAL SPEEDWAY

CORPORATION

By:  

/s/ Glenn R. Padgett

Its:

 

Vice President & Chief Counsel

 

29



--------------------------------------------------------------------------------

 

SCHEDULES

TO

ASSET PURCHASE AGREEMENT

 

Schedule 1.1(a)    Inventory and Supplies Schedule 1.1(b)    Fixed Assets
Schedule 1.1(c)    Memorabilia Schedule 1.1(d)    Contracts Schedule 1.1.(e)   
Excluded Assets Schedule 1.1(f)    Persons with Knowledge Schedule 3.2   
Payment of Purchase Price Schedule 5.3    Consents Schedule 5.4    Financial
Statements Schedule 5.5    Operations Schedule 5.6    Undisclosed Liabilities
Schedule 5.7    Taxes Schedule 5.8    Real Property Schedule 5.9    Government
Permits Schedule 5.11    Insurance Schedule 5.13(a)    Encumbrances Schedule
5.13(c)    Leased Assets Schedule 5.13(d)    Location of Assets Schedule 5.16   
Re: Contracts Schedule 5.18    Intellectual Property Schedule 5.20   
Environmental Matters

 



--------------------------------------------------------------------------------

 

EXHIBITS

TO

ASSET PURCHASE AGREEMENT

 

Exhibit A    Bill of Sale Exhibit B    Deed Exhibit C    Assignment and
Assumption Agreement

 